Name: Commission Regulation (EEC) No 1822/81 of 2 July 1981 amending Regulation (EEC) No 1018/70 applying additional classes to certain vegetables
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 No L 182/ 14 Official Journal of the European Communities 3 . 7 . 81 COMMISSION REGULATION (EEC) No 1822/81 of 2 July 1981 amending Regulation (EEC) No 1018/70 applying additional classes to certain vegetables such is at present the case for leeks, aubergines and courgettes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular Article 4(1 ) thereof, Whereas Commission Regulation (EEC) No 1292/81 of 12 May 1981 laying down quality standards for leeks , aubergines and courgettes (3 ) provides for a Class III for these products ; Whereas , pursuant to the first subparagraph of Article 4(1 ) of Regulation (EEC) No 1035/72, a Class III may be applied only if the products concerned are needed to meet consumer demand ; whereas Commission Regulation (EEC) No 1018 /70 of 29 May 1970 (4), as amended by Regulation (EEC) No 76/74 (5 ), recog ­ nized that this was the case for certain vegetables, and The Annex to Regulation (EEC) No 1018/70 is amended by the addition of the following : ' leeks , aubergines, courgettes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1981 . For the Commission The President Gaston THORN (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3 ) OJ No L 129, 15 . 5 . 1981 , p . 38 . ( «) OJ No L 118 , 1 . 6 . 1970 , p . 12 . p) OJ No L 9 , 11 . 1 . 1974, p . 37 .